Citation Nr: 0309534	
Decision Date: 05/21/03    Archive Date: 05/27/03

DOCKET NO.  00-04 444A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for vision loss.

2.  Entitlement to service connection for residuals of a head 
injury.

3.  Entitlement to service connection for gastroesophageal 
reflux disease.

4.  Entitlement to service connection for a right hand 
disability.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


INTRODUCTION

The veteran had active service from May 1979 to May 1999.

This matter comes before the Board on appeal from a May 1999 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Roanoke, Virginia.


REMAND

In March 2003 the Board undertook further development of this 
case pursuant to authority granted by 38 C.F.R.§ 19.9(a)(2)) 
(2002).  The development has been partially completed.  
However, the regulation authorizing this development was 
invalidated by the United States Court of Appeals for the 
Federal Circuit.  Disabled American Veterans v. Secretary of 
Veterans Affairs, Nos. 02-7304, -7305, -7316 (Fed. Cir. May 
1, 2003).  

It also appears that not all of the development requested by 
the Board has been completed.

In view of the Federal Circuit's opinion, the case must be 
remanded for the following:

1.  The RO should provide the veteran 
with a Veterans Claims Assistance Act 
(VCAA) notice letter that informs him of 
what evidence he is responsible for 
obtaining, and of what evidence VA will 
attempt to obtain.  The veteran is 
advised that he has one year from the 
date of this letter to submit evidence, 
and that the Board will be unable to 
adjudicate his claim until the expiration 
of the one year period, unless he 
indicates that he has no evidence to 
submit or waives the one year period.

2.  The RO should afford the veteran an 
opthalmologic examination.  The examiner 
should express an opinion as to whether 
veteran has a disability of the eyes that 
is, at least as likely as not, 
attributable to a flash burn or head 
trauma.  The examiner should also state 
whether any current disorder of the eyes 
is otherwise related to service.  In 
addition the examiner should report 
whether any current abnormality of the 
eyes represents a congenital or 
developmental defect, or refractive 
error.  The examiner should review the 
claims folder prior to completing the 
examination report.

3.  The veteran should be afforded an 
orthopedic examination to determine 
whether he has a current disability of 
the right hand that is related to 
service.  The examiner should express 
opinions as to whether it is at least as 
likely as not that any current right hand 
disability is related to service.

4.  The RO should readjudicate the 
veteran's claim in light of the evidence 
received since its August 2001 
supplemental statement of the case.

3.  If the benefits sought continue to be 
denied the RO should issue a supplemental 
statement of the case.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



